Name: Commission Regulation (EEC) No 1419/91 of 15 May 1991 amending Regulation (EEC) No 4142/87 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 No L 135/30 Official Journal of the European Communities 30. 5 . 91 COMMISSION REGULATION (EEC) No 1419/91 of 15 May 1991 amending Regulation (EEC) No 4142/87 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, nity ship-building industry to provide that for goods which have been used for the construction, repair, main ­ tenance, conversion, fitting or the equipping of these vessels, in particular for seagoing vessels, the obligations arising from the Regulation are fulfilled when the said vessels are transferred or returned ; whereas consequently there is a need to make the appropriate amendments to the text of the said Regulation ; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its Chairman, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1056/91 (2), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 4142/87 (3), as amended by Regulation (EEC) No 3124/89 (4), deter ­ mines the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use ; whereas it appears opportune, on the one hand, to specify in Article 7 of that Regulation, in accordance with the case law of the Court of Justice, that the authorization is required even in the case of transfer of the goods inside a Member State, and, on the other hand, to simplify in Article 9, the provisins on the task of the user of the control copy T 5 in order to arrive at a more correct use of this form ; whereas it is also appro ­ priate to indicate in Article 1 1 the T document to use in the case of dispatch of goods for which the Member State where formalities for export outside the customs territory of the Community and carried out is not the same as the Member State where the said goods leave the Commu ­ nity ; Article 1 Regulation (EEC) No 4142/87 is hereby amended as follows : 1 . In Article 7, in the first subparagraph, the words 'inclu ­ ding within the interior of a Member State' are inserted after the term 'Community' ; 2 . In Article 9, paragraph 3 to 6 are replaced by the follo ­ wing : '3 . Notwithstanding Article 11 (3) of Commission Regulation (EEC) No 2823/87 (*), the original of the control copy I No 5 shall accompany the goods as far as the competent office where the customs facilities are carried out which enable the transferee to take charge of the goods.  in boxes 31 and 33, respectively, the description of the goods as at the time of consignment, the number of items and the appropriate CN code,  in box 38 the net mass,  in box 1 03 , the net quantity of goods, in words,  in box 104, after ticking the box "Other (specify)", add in printed capitals one of the following : Whereas Regulation (EEC) No 4142/87 does not contain provisions as regards, on the one hand, the transfer, use at a destination other than that prescribed, export outside the customs territory of the Community, and destruction under customs control of goods subject to the end-use procedure which have commenced their prescribed use, and, on the other hand, the moment from which such goods cease to be subject to this procedure ; Whereas, furthermore, given that the exemption provided in the common customs tariff for vessels coming from third countries imported into the Community covers also, without restriction or limitation, all the equipment contained on board the said vessels ; whereas it is appro ­ priate in order not to discriminate against the Commu ­  DESTINO ESPECIAL : MERCANCÃ AS QUE DEBEN PONERSE A DISPOSICIÃ N DEL CESIONARIO [REGLAMENTO (CEE) N ° 4142/87, ARTÃ CULO 91 (') OJ No L 256, 7 . 9 . 1987, p. 1 . (2) OJ No L 107, 27. 4. 1991 , p. 10 . (3) OJ No L 387, 31 . 12. 1987, p. 81 . W OT No L 301 . 19 . 10 . 1989. o . 10 .  SÃ RLIGT ANVENDELSESFORMÃ L : SKAL STILLES TIL RÃ DIGHED FOR ERHVER ­ VEREN [FORORDNING (EÃF) Nr. 4142/87, ARTIKEL 91 30 . 5. 91 Official Journal of the European Communities No L 135/31  BESONDERE VERWENDUNG : WAREN SIND DEM Ã BERNEHMER ZUR VERFÃ  ­ GUNG ZU STELLEN [VERORDNUNG (EWG) Nr. 4142/87, ARTIKEL 9]  Ã ÃÃ ÃÃ Ã Ã £ Ã Ã ¡Ã Ã Ã ¡ÃÃ £Ã Ã Ã £ : Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã  Ã Ã Ã ¥ Ã Ã ¡Ã Ã Ã Ã Ã Ã  Ã ¤Ã ÃÃ Ã ¥Ã  Ã £Ã ¤Ã  Ã ÃÃ ÃÃ Ã £Ã  Ã ¤Ã Ã ¥ Ã Ã Ã Ã Ã §Ã Ã  [Ã Ã Ã Ã Ã ÃÃ £Ã Ã Ã £ (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 4142/87, Ã Ã ¡ÃÃ ¡Ã  91 nity Transit (**), the obligation of the transferor deri ­ ving from this Regulation shall pass to the transferee on the date on which the goods are placed at the disposal of the latter by the customs office referred to in the first subparagraph of paragraph 3 . 6 . The control copy T 5 shall be returned without delay to the office of departure by the customs office referred to in the first subparagraph of paragraph 3 after the latter has endorsed Box "J : Control of use and/or destination" by crossing the first box and inser ­ ting the date referred to in paragraph 5 . Nevertheless, in the case of irregularities, an appropriate note shall be made in the "remarks" box.  END USE : GOODS TO BE PLACED AT THE DISPOSAL OF THE TRANSFEREE [REGULATION (EEC) No 4142/87, ARTICLE 9]  DESTINATION PARTICULIÃ RE : MAR ­ CHANDISES Ã METTRE Ã LA DISPOSI ­ TION DU CESSIONNAIRE [RÃ GLEMENT (CEE) N ° 4142/87, ARTICLE 9] 0 OJ No L 270, 23 . 9 . 1987, p. 1 .O OJ No L 38, 9 . 2 . 1977, p. 1 .'  DESTINAZIONE PARTICOLARE : MERCI DA METTERE A DISPOSIZIONE DEL CESSIONARIO [REGOLAMENTO (CEE) N. 4142/87, ARTICOLO 91  BIJZONDERE BESTEMMING : GOEDEREN TER BESCHIKKING TE STELLEN VAN DE CESSIONARIS [VERORDENING (EEG) Nr. 4142/87, ARTIKEL 91 3 . The following text is added to the first paragraph of Article 11 ( 1 ) : 'When export of goods outside the customs territory of the Community is allowed, the goods shall for the purposes of Article 1 (2) of Regula ­ tion (EEC) No 222/77 be regarded as no longer satis ­ fying the conditions laid down in Article 10 ( 1 ) of the Treaty from the time when they have been subject to the relevant customs formalities.' Where agricultural products are concerned, box 44 of the single document or the appropriate box of the national document must carry one of the following statements in printed capitals :  DESTINO ESPECIAL : MERCADORIAS Ã PÃ R Ã  DISPOSIÃ Ã O DO CESSIONÃ RIO [REGULAMENTO (CEE) N? 4142/87, ARTIGO 9?1 ;  in box 106,  DESTINO ESPECIAL : MERCANCÃ AS PREVI ­ STAS PARA LA EXPORTACIÃ N [REGLA ­ MENTO (CEE) N ° 4142/87, ARTÃ CULO 11 ]: APLICACIÃ N DE LOS MONTANTES COMPENSATORIOS MONETARIOS Y RESTI ­ TUCIONES AGRARIAS EXCLUIDAS  SÃ RLIGT ANVENDELSESFORMÃ L : VARER BESTEMT TIL UDFÃRSEL FORORDNING (EÃF) Nr. 4142/87, ARTIKEL 11 ]: ANVEN ­ DELSE AF MONETÃ RE UDLIGNINGSBELÃB OG LANDBRUGSRESTITUTIONER ER UDELUKKET (a) in cases where the goods have undergone any manufacturing or processing operations after being admitted to free circulation, the descrip ­ tion of the goods at the time of their admission to free circulation ; as well as the appropriate CN code ; (b) the registered number and date of the declara ­ tion for entry into free circulation and the name and address of the customs office where the declaration was made. 4. This Article shall apply equally to goods referred to in Article 1 ( 1 ) which in the course of transport between two points within the Community cross the territory of Austria, Finland, Iceland, Norway, Sweden or Switzerland and are re-consigned from one of those territories . The office of departure shall specify the period within which the goods must be produced at the customs office referred to in first subparagraph of paragraph 3 . 5 . Without prejudice to the application of the transit provisions, and in particular Council Regulation (EEC) No 222/77 of 13 December 1976 on Commu ­  BESONDERE VERWENDUNG : ZUR AUS ­ FUHR VORGESEHENE WAREN [ARTIKEL 11 DER VERORDNUNG (EWG) Nr. 4142/87]: ANWENDUNG DER WÃ HRUNGSAUS ­ GLEICHSBETRÃ GE UND LANDWIRTSCHAF ­ TLICHEN AUSFUHRERSTATTUNGEN AUSGESCHLOSSEN  Ã ÃÃ ÃÃ Ã Ã £ Ã Ã ¡Ã Ã Ã ¡ÃÃ £Ã Ã Ã £ : Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã  Ã Ã Ã ¥ Ã Ã ¡Ã Ã Ã ¡ÃÃ Ã Ã Ã ¤Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã ©Ã Ã  [Ã Ã Ã Ã Ã ÃÃ £Ã Ã Ã £ (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 4142/87, Ã Ã ¡ÃÃ ¡Ã  11 ]: Ã Ã Ã Ã Ã Ã ÃÃ Ã ¤Ã Ã Ã  Ã Ã ¦Ã Ã ¡Ã Ã Ã Ã  Ã ¤Ã ©Ã  Ã Ã Ã ÃÃ £Ã Ã Ã ¤ÃÃ Ã ©Ã  Ã Ã ÃÃ £Ã © ­ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã £Ã ©Ã  Ã Ã Ã Ã ¤Ã ©Ã  Ã Ã Ã ©Ã ¡Ã ÃÃ Ã ©Ã  Ã Ã ÃÃ £ ­ Ã ¤Ã ¡Ã Ã ¦Ã ©Ã  No L 135/32 Official Journal of the European Communities 30. 5. 91  END USE : GOODS DESTINED FOR EXPORT [REGULATION (EEC) No 4142/87, ARTICLE 11 ]. MONETARY COMPENSATORY AMOUNTS AND AGRICULTURAL REFUNDS NOT APPLI ­ CABLE  DESTINATION PARTICULIÃ RE : MARCHAN ­ DISES PRÃ VUES POUR L'EXPORTATION [RÃ GLEMENT (CEE) N0 4142/87, ARTICLE 11 ]: APPLICATION DES MONTANTS COMPENSA ­ TOIRES MONÃ TAIRES ET RESTITUTIONS AGRICOLES EXCLUE  DESTINAZIONE PARTICOLARE : MERCI PREVISTE PER L'ESPORTAZIONE [REGOLA ­ MENTO (CEE) N. 4142/87, ARTICOLO 11 ]: APPLICAZIONE DEI MONTANTI COMPEN ­ SATORI MONETARI E RESTITUZIONI AGRI ­ COLE ESCLUSA (1 ) which may be put to repeated use, for two years following the date of their first assignment to the pres ­ cribed end-use . After this time limit the said goods are no longer subject to the provisions of this Regulation and are at the disposal of the person concerned. The date of commencement of this assignment must be included in the records provided for in Article 3 (2) (c). 2. However, for the goods referred to in paragraph 1 , the obligations arising from this Regulation are fulfilled either from the moment of the transfer or making available to the person concerned of the civil aircraft, ships, drilling or production platforms for which these goods were used, following respectively the construction, repair, maintenance, conversion, fitting or the equipping of these means of transport or platforms . Goods supplied directly on board for the purposes of equipping are considered to have fulfilled end-use obligations . 3 . In the case of imported civil aircraft, these obliga ­ tions are fulfilled with effect from the date the civil aircraft are registered in the public records prescribed for this purpose .' Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities.  BIJZONDERE BESTEMMING : VOOR UIT ­ VOER BESTEMDE GOEDEREN [VERORDE ­ NING (EEG) Nr. 4142/87, ARTIKEL 11 ]: TOEKENNING VAN MONETAIR COMPENSE ­ RENDE BEDRAGEN EN LANDBOUWRESTI ­ TUTIES UITGESLOTEN  DESTINO ESPECIAL : MERCADORIAS PREVISTAS PARA A EXPORTAÃ Ã O [REGULA ­ MENTO (CEE) N? 4142/87, ARTIGO 11 ?] : APLI ­ CAÃ Ã O DOS MONTANTES COMPENSATÃ  ­ RIOS MONETÃ RIOS E RESTITUIÃ Ã ES AGRÃ C ­ OLAS EXCLUÃ DA. 4. The following Article 11a is inserted : 'Article 11a 1 . The provisions of this Regulation shall apply to goods referred to in the first subparagraph of Article 1 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission